Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 15, 2019, is being examined under the first inventor to file provisions of the AIA .

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,692,006 (the ‘006 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Information Disclosure Statements (IDSs)
The IDS filed on 5/15/2019 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art.   
Status of the Claims
	The following is the current status of the claims: 
Claims 1-20 are original, among those, claim 1 is independent.

Specification
1/. The disclosure is objected to because of the following informalities: 
A cross-reference about the current reissue application is missing, i.e., it should be provided on column 1 of the specification to identify that this is a reissue of the patent application number 16/412,454, now US Patent number 9,692,006.
Appropriate correction is required.

                                    Defective Reissue Declaration

 The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.               
2/. Claims 1-20 are rejected as being based upon a defective reissue declaration
 under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Objections
3/. Claim 2 is objected to because of the following informalities:  
In claim 2, line 3, “insulting” should be – insulating --.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4/. Claims 1, 3, 4, 8, 9, 10, 13, 14, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2010/0237374).
Chu, Figs. 1-4, particularly Figs. 4A (reproduced below) and related text  discloses the claimed transparent OLED comprising a plurality of pixels (Background of the invention  discloses the use of OLEDs device for flat panel displays), each pixels including an organic functional layer 104 having two sides, a first transparent electrode 102, and a second transparent electrode 105 disposed on the two sides of the organic functional layer 104 respectively, and a reflective electrode 103 disposed on one of the sides of the organic functional layer 104, the area of the reflective electrode 103 being less than that of the organic functional layer 104.


    PNG
    media_image1.png
    538
    772
    media_image1.png
    Greyscale

 
Regarding to claim 3:

Chu, para [0029] discloses the ratio of the transparent and reflective electrodes 102, 103 is 50:50.

Regarding to claim 4:

Chu, Fig. 2 and para [0031] discloses the reflective electrodes 103 are connected together and to a power supply.

5/. Claims 1, 3, 8, 9, 10, 18, 19,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2006/0097251).


    PNG
    media_image2.png
    706
    791
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    613
    864
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 2, 5-7, 11-12, 15-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the claimed transparent OLED device including a slit or an insulating layer is formed between the reflective electrode and the transparent electrode.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number 571-272-1694.  The examiner can normally be reached on M-Th 5:00 am - 3:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991








/Leonardo Andujar /
Primary Examiner
CRU, AU 3991


/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991